Exhibit 10.51

2015 Named Executive Officer Compensation Determinations and Other Compensation
Information

The following is a description of certain compensation decisions made in 2015 by
the Pepco Holdings, Inc. (PHI) Board of Directors (the Board) and/or the
Compensation/Human Resources Committee of the Board (the Committee) with respect
to compensation to be earned or payable in 2015 to persons set forth in the
table below who are identified as named executive officers (each, a Named
Executive Officer) in the Summary Compensation Table in PHI’s proxy statement
for its 2014 Annual Meeting of Stockholders (the 2014 Proxy Statement).

2015 Annual Compensation Determinations

As to each Named Executive Officer, the compensation decisions consisted of
(i) the establishment of annual base salary for 2015; (ii) the establishment of
the Named Executive Officer’s 2015 annual cash incentive award opportunities
under the Amended and Restated Annual Executive Incentive Compensation Plan (the
EICP); and (iii) the grant of long-term restricted stock unit (RSU) awards under
the Pepco Holdings, Inc. 2012 Long-Term Incentive Plan (the LTIP). In addition,
with respect to Kevin C. Fitzgerald, PHI’s Executive Vice President and General
Counsel, the performance goals for a performance-based RSU award pursuant to the
terms of his employment agreement were established in February 2015, as
discussed below.

 

Named Executive Officer

  

Title

   2015 Annual
Base Salary      Target 2015
Annual Cash
EICP Award
Opportunity as a
Percentage of
Annual Base
Salary (1)     Time-Based
RSU Award
(# of RSUs) (2)  

Joseph M. Rigby

   Chairman of the Board, President and Chief Executive Officer    $ 1,015,000
        100 %      92,541   

David M. Velazquez

   Executive Vice President    $ 549,000         60 %      25,027   

Frederick J. Boyle

   Senior Vice President and Chief Financial Officer    $ 515,000         60 % 
    23,477   

Kevin C. Fitzgerald (3)

   Executive Vice President and General Counsel    $ 563,000         60 %     
25,665   

John U. Huffman

   President, Pepco Energy Services, Inc.    $ 398,000         60 %      14,514
  

 

 

(1) Each executive may earn a cash incentive award of up to 180% of his target
award opportunity under the EICP as determined by the Committee, depending on
the extent to which the pre-established performance goals are achieved. See
“Amended and Restated Annual Executive Incentive Compensation Plan” below for a
discussion of 2015 performance goals.

(2) The shares of PHI common stock, $.01 par value per share (Common Stock),
underlying time-based RSU awards in the aggregate had a fair market value on the
date of grant equal to the following percentage of the Named Executive Officer’s
2015 annual base salary: 250% for Mr. Rigby, 125% for each of Messrs. Velazquez,
Boyle and Fitzgerald, and 100% for Mr. Huffman. See “2015 LTIP Awards” below for
a description of the annual time-based RSU awards granted under the LTIP.

(3) In addition to the awards listed in the table above, Mr. Fitzgerald received
in 2015 a performance-based RSU award pursuant to the terms of his employment
agreement. This award has a performance period beginning on January 1, 2015 and
ending on December 31, 2015 and which will vest, subject to certain exceptions:
(i) if the executive remains continuously employed by PHI during the performance
period and (ii) to the extent that performance goals (described below) with
respect to such performance period are met.



--------------------------------------------------------------------------------

Amended and Restated Annual Executive Incentive Compensation Plan

Each of the executives listed in the table above is a participant in the EICP.
The EICP is a cash-based incentive program designed to align executive
compensation with the performance of PHI and its subsidiaries. Participants in
the EICP for any calendar year may include any executive or employee of the
Company or any subsidiary selected by the administrator, upon the recommendation
of the Company’s chief executive officer, to participate in the EICP. On
February 26, 2015, the Committee established the following performance goals to
be used for the determination of 2015 EICP awards for each of the executives
named below:

 

  •   Messrs. Rigby, Boyle and Fitzgerald: (1) adjusted net earnings per share,
(2) electric system reliability, (3) customer satisfaction, (4) diversity, and
(5) safety.

 

  •   Mr. Velazquez: (1) Power Delivery adjusted earnings per share, (2) core
capital expenditures, compared to budget (excluding certain items),
(3) operation and maintenance spending, compared to budget, (4) compliance
results, (5) electric system reliability, (6) customer satisfaction,
(7) diversity, and (8) safety.

 

  •   Mr. Huffman: (1) Pepco Energy Services’ adjusted net income (excluding
power plants and retail energy), (2) performance of Pepco Energy Services’
energy savings performance contracting business, (3) performance of Pepco Energy
Services’ undergrounding transmission and distribution business, (4) diversity,
and (5) safety.

The payment of awards under the EICP to each of these PHI executives is also
conditioned upon the achievement of specified threshold earnings requirements in
order for an EICP award to be paid to the executive, regardless of the extent to
which the other performance goals may be achieved.

2015 LTIP Awards

The Committee granted awards of time-based RSUs under the LTIP with respect to
the 2015 to 2017 retention cycle. Participants in the LTIP are key employees and
officers of PHI and its subsidiaries selected by the Chairman of the Board of
PHI and approved by the Committee, as well as non-management directors of PHI,
including each of the persons listed in the table above. Subject to the terms
and conditions of each RSU award, each RSU represents a contractual right to
receive one share of Common Stock, at the end of the restriction or performance
period. When a dividend is paid on the Common Stock, the award is credited with
additional RSUs equal to the number of RSUs subject to such award multiplied by
the per share cash dividend, divided by the then current market price of a share
of Common Stock. Additional RSUs credited as dividend equivalents will vest only
to the extent the underlying RSUs vest.

Each executive listed above has received a grant of time-based RSUs. In light of
the proposed merger with Exelon Corporation, no performance-based RSUs were
granted with respect to the 2015 to 2017 LTIP cycle. Subject to certain
exceptions provided for in the LTIP or in the award agreement (or, with respect
to Mr. Rigby, his Employment Extension Agreement), time-based RSUs are subject
to forfeiture if the employment of the executive terminates prior to the third
anniversary of the date of grant.

2015 RSU Award Pursuant to Mr. Fitzgerald’s Employment Agreement

Pursuant to the terms of his employment agreement with PHI, Mr. Fitzgerald is
entitled to receive a series of three annual performance-based awards, each
granted under the LTIP, over the three-year term of his employment agreement.
Each award will have a performance period that begins on January 1 and ends on
December 31. The awards will consist of a number of RSUs to be determined by
dividing $166,666.67 by the closing price of a share of Common Stock on the last
trading day immediately preceding the first day of the performance period.
Subject to certain exceptions, these awards will vest if Mr. Fitzgerald remains
continuously employed with PHI during each annual performance period and to the
extent that the Committee determines that the performance goals established for
the performance period covered by the award have been met. The performance goals
for each award are established on or as soon as practicable after the beginning
of each performance period, but no later than 90 days after such date.



--------------------------------------------------------------------------------

The performance goals established by the Committee in February 2015 with respect
to this award for 2015 are as follows:

 

  •   Achievement of distribution jurisdiction reliability goals, based on SAIDI
of 1.15 occurrences and SAIFI of 108 minutes (40% weight);

 

  •   Residential customer satisfaction of 76% or better (40% weight); and

 

  •   Achievement of all key regulatory dates related to the 2015 District of
Columbia Power Line Undergrounding Plan (20% weight)

2015 Determinations of Satisfaction of Performance Goals For 2014 RSU Awards
Pursuant to Employment Agreements

In February 2015, the Compensation Committee determined the satisfaction of
performance goals associated with Mr. Rigby’s and Mr. Fitzgerald’s 2014
performance-based RSU awards under each of their respective employment
agreements. A summary of these determinations is as follows:

 

Mr. Rigby’s Performance Criteria

  

Determination

   Outcome
(%)  

Reliability of electric service to customers

  

Goal substantially met, as measured by our achievement of state-mandated SAIDI
and SAIFI reliability standards and 4 out of 5 jurisdictional reliability
standards.

Reliability enhancement plan projects and key reliability construction projects
were 85.9% complete, meeting the target goal of 85%.

     18   

Residential utility customer satisfaction

   Met 75% target, based on the results of third-party customer surveys      15
  

Relative TSR

   Met target      50   

PHI adjusted EPS

   Adjusted EPS of $1.27 exceeded the mid-point of our initial adjusted EPS
guidance range      15         

 

 

  Total   98         

 

 

 

Mr. Fitzgerald’s Performance
Criteria

  

Determination

   Outcome
(%)  

Achievement of state-mandated reliability standards

   Goal met, as measured by our achievement of state-mandated SAIDI and SAIFI
reliability standards and 4 out of 5 jurisdictional reliability standards.     
4   

Reliability enhancement plan projects

   Results were 85.9% complete, meeting the target goal of 85%.      5   

Residential utility customer satisfaction

   Met the target goal of 75%.      10   

Utility 2.0 stakeholder engagement efforts

   Deemed satisfied as a result of entering into the merger agreement with
Exelon Corporation (Exelon).      15   

Assessment of Utility 2.0 product or service

   Deemed satisfied as a result of entering into the merger agreement with
Exelon.      5   

Utility 2.0 business development plan

   Deemed satisfied as a result of entering into the merger agreement with
Exelon.      5   

Preparation of required regulatory filings for Utility 2.0 product or service

   Deemed satisfied as a result of entering into the merger agreement with
Exelon.      10   

Rollout of PHI cultural initiative

   All cultural initiative goals with respect to legal group employee training
and certification and employee engagement improvement survey results were met.
     15   

PHI adjusted EPS

   Adjusted EPS of $1.27 exceeded the mid-point of PHI’s initial adjusted EPS
guidance range      30         

 

 

  Total   99         

 

 

 